IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON

BRENT M. STROBECK,
                                                                                      o
                                                  No. 69203-8-1               CO

                     Appellant,                                               CO
                                                                              m

                                                  DIVISION ONE                ~o     o^
                                                                              ro      '1, ' °*
                                                                              CO
                                                                                     ^•nr
                                                  UNPUBLISHED OPINION         "r*s   o>rf..'..
                                                                              ZX     il--1-
DAVID BROCK,
                                                                              V?     Er) co
                     Respondent.                  FILED: September 23, 2013
                                                                              en     ~J ;H2
                                                                              *r




       GROSSE, J. — In this appeal from a defense verdict in a personal injury

case, Brent Strobeck challenges the trial court's denial of his motion to exclude

video evidence disclosed for the first time during trial. Because we conclude the

record is inadequate for review and does not demonstrate prejudicial error in any

event, we affirm.

                                       FACTS


       In June 2010, Strobeck sued David Brock for personal injuries allegedly

occurring when Brock drove his car over Strobeck's foot. The complaint alleged

that Strobeck was removing items through the open door of Brock's car when

Brock "negligently and carelessly removed his foot from the vehicle's brake pedal

and began to drive off driving over [Strobeck's] left ankle and foot."

       In November 2011, Strobeck served Brock with interrogatories and

requests for production. Interrogatory 21 stated as follows:

       List any and all photographs, motion pictures, videos, slides, drawings,
       diagrams, maps, or other graphic or electronic representations depicting
       the INCIDENT scene, the vehicles, any property damage, or any
       injuries. For each such item state the name, address and telephone
       number of the custodian of the item, the date it was created, and who
       created the item.[1]

1(Emphasis added.)
No. 69203-8-1 / 2



Brock's response to interrogatory 21 stated: "None known."

       Shortly before trial, Brock obtained a video showing Strobeck walking

without a noticeable limp during a period in which he claimed to have significant

disability, including a limp. Brock did not supplement his answer to interrogatory

21 or disclose the video.

       At trial, Strobeck testified on direct examination that his foot was run over

after he shut the door to the car: "I just shut the door and went to turn and walk

away, and my foot was run over by the vehicle, by the tire."             He denied

exaggerating his injury in order to avoid deployment to Iraq.

       Cross-examination focused on Strobeck's injury, particularly his limp, and

his credibility. He conceded that a video of him at a workplace revealed no limp,

but he explained that his symptoms had been temporarily relieved by a lumbar

block procedure. Defense counsel then requested a sidebar and disclosed the

existence of a surveillance video showing Strobeck walking without a limp at a

different time.   The court dismissed the jury, heard arguments regarding the

video, and recessed for the weekend.       The proceedings relating to the video

have not been transcribed.

       After the weekend, Strobeck moved to exclude the surveillance video on

the ground that the defense was required to disclose it in a supplementary

answer to interrogatory 21.    Defense counsel argued that a plain and/or good

faith reading of the interrogatory indicated that it only required disclosure of

videos depicting "injuries," that the video did not depict an injury, and that in any

event a continuance, not exclusion of the video, was the appropriate remedy for
No. 69203-8-1 / 3


any discovery violation.   Counsel also argued that the motion came too late

because the evidence had already been admitted.

       In denying the motion to exclude, the trial court noted that the video had

already been admitted without objection so the issue was waived.          The court

added that the video was rebuttal evidence and "[o]ne does not need to disclose

rebuttal."

       The court then played the video for the jury. Defense counsel questioned

Strobeck at length about his limp and the gait depicted in the video.

       The jury retired with a series of special verdict forms asking first whether

Brock was negligent. If the jury found no negligence, it was to "STOP, date and

sign this form and notify the bailiff.   Do not complete any of the remaining

questions . . . ." The jury answered "No" to the question of whether Brock was

negligent and left the remaining questions unanswered.

       Strobeck appeals.

                                    ANALYSIS


       Strobeck contends the trial court abused its discretion in denying his

motion to exclude the video evidence for alleged violations of discovery rules.

He claims Brock knowingly concealed the video and failed to supplement his

response to interrogatories as required by CR 26(e)(2)(b). Strobeck's claim fails

for several reasons.




2A trial court's ruling regarding violations of discovery rules is reviewed for abuse
of discretion. See, e^, CR 26(e)(1); In re Marriage of Gillespie, 89 Wn. App.
390, 404, 948 P.2d 1338 (1997) (late disclosure of expert); Dempere v. Nelson,
76 Wn. App. 403, 405-06, 886 P.2d 219 (1994) (late disclosure of expert).
No. 69203-8-1 / 4

          First, Strobeck has not provided a sufficient record for review.    It is the

appellant's burden to provide this court with all portions of the record necessary

to review the issues raised on appeal.3 Strobeck has provided only a portion of

the trial transcript. The record does not include portions of the plaintiff's case, all

of the defense case, and closing arguments.           This record is insufficient for

purposes ofdetermining whether the alleged error was waived4 or harmless.5
          Second, even if we were to review the alleged error on the record

provided, we would conclude any error was harmless. The video was relevant

only to the issues of damages and Strobeck's credibility. The jury never reached

the issue of damages because it decided that Brock was not negligent.6 While
Strobeck's credibility was central to the issue of damages, the same cannot be

said regarding the issue of negligence. The record provided indicates that the

defense theory was not that Strobeck was lying about the accident, but rather

that his own negligence caused it and that he was fabricating or exaggerating his




3 Story v. Shelter Bay Co., 52 Wn. App. 334, 345, 760 P.2d 368 (1988); RAP
9.2(b).
4 As previously noted, the trial court ruled that the issue was waived, stating
"[tjhere was originally a hearsay objection raised and then it was withdrawn. So
the surveillance video has already been admitted."
5 Kramer v. J.I. Case Mfg. Co.. 62 Wn. App. 544, 559-60, 815 P.2d 798 (1991)
(rejecting claim of evidentiary error because evidence was only relevant to
damages, jury did not reach damages, and any effect on the verdict was
unreviewable in any event because of inadequate record).
6 See Kimball v. Otis Elevator Co., 89 Wn. App. 169, 174-75, 947 P.2d 1275
(1997) (even if error, denial of motion to exclude evidence for violation of
discovery rules was harmless because it "related solely to the issue of damages,
which the jury never reached, and not the issue of liability").
No. 69203-8-1 / 5

resulting disability.7 In addition, the video was cumulative of other evidence
casting doubt on Strobeck's credibility, including another video8 and various
instances of untruthfulness.

       Finally, because a good faith reading of interrogatory 21 supports Brock's

position that it did not require disclosure of the video, and because Strobeck did

not request a continuance and had a weekend to prepare for the presentation of

the video in any event, we cannot say the court abused its discretion in denying

his motion to exclude the video.9

       Affirmed.




                                              (3^.
WE CONCUR:




7 Strobeck admitted at trial that his foot was under the car when he closed the
door and that closing the car door signalled that he had retrieved his things and
was ready to go.
8 On cross-examination, Strobeck did not dispute that a video of him from his
employment at Northwest Protective depicted him without any disability. Counsel
then said, "[l]t was after we were able to secure the video that you have changed
your testimony regarding when you were pain free because of the lumbar block,
correct?" Strobeck answered, "Yes."
9 See Gillespie. 89 Wn. App. at 404-06 (continuance may be an appropriate
9

remedy for a surprise witness when there was no wilfull violation of a court order
and no prejudice from a continuance); see also State v. Swan, 114 Wn.2d 613,
654-55, 790 P.2d 610 (1990) (because defense had a full day to prepare for
rebuttal witness and did not request a continuance or seek to reopen case,
admitting evidence was not abuse of discretion).